Citation Nr: 1329507	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-10 290 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability to 
include chloracne also
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office
(RO) in Huntington, West Virginia. 

The RO scheduled the Veteran for a hearing before a Veterans 
Law Judge in March
2011.  Since the Veteran failed to report for the hearing, 
any such request is deemed
to have been withdrawn.

This case was remanded by the Board for further development 
in August 2011 and June 2013.  

The Board notes that although the Veteran initially filed a 
claim for service
connection for chloracne the Board has restyled the issue to 
include any potentially
relevant skin claims raised by the record.  See Clemons v. 
Shinseki, 23 Vet App 1
(2009).  

This appeal was processed using the Veterans Benefits 
Management System (VBMS) paperless claims processing 
program.  Accordingly, any future consideration of 
this appellant's case must take into consideration the 
existence of this electronic record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran appeals the denial of entitlement to service 
connection for a skin disability.  When this issue was last 
before the Board in June 2013, it was determined that 
further development was needed to include obtaining an 
opinion specifically addressing the etiology of any 
diagnosed psychiatric disorder.  Specifically, the examiner 
was to opine whether any diagnosed skin disorder is at least 
as likely as not related to active military service to 
include presumed exposure to herbicides.  

A VA opinion was obtained in July 2013.  The examiner opined 
that the Veteran's diagnosed dermatological conditions were 
not caused by or a result of his military service, 
specifically exposure to herbicides in Vietnam.  He reasoned 
that the Veteran does not have chloracne which is the only 
skin condition known to be caused by exposure to Agent 
Orange.  This rationale is, however, inadequate as the 
examiner only addressed entitlement to service connection 
for chloracne on a presumptive basis.  He did not provide a 
reasoning as to whether any of the Veteran's diagnosed skin 
disorders were directly related to service, and if not, why 
not.  

The record shows that the Veteran has been diagnosed with 
several skin disorders.  The July 2013 VA examiner, however, 
failed to address any of them in relation to the appellant's 
service as requested in the prior remand.  The Court has 
held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, another remand 
is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain a VA opinion addressing the 
etiology of any and all diagnosed skin 
disorders from a qualified VA 
dermatologist.  An additional physical 
examination of the Veteran is not required 
unless specifically requested by the 
reviewing dermatologist.  The claims 
folder and access to Virtual VA and VBMS 
must be available to the dermatologist.  
The examiner's review of such, to include  
BOTH Virtual VA and VBMS must be 
documented in the report.  After review of 
the record, the dermatologist must opine 
whether any diagnosed skin disorder is at 
least as likely as not related to active 
military service to include presumed 
exposure to herbicides.  A fully reasoned 
rationale with reference to pertinent 
evidence supporting the opinion offered is 
required for all opinions. 

2.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this remand.  The AMC/RO 
must ensure that the examiner has 
documented his/her review of all pertinent 
records all electronic records.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate the AMC/RO must 
readjudicate the issue.  All applicable 
laws and regulations must be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



